Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: An embodiment wherein a method for estimating navigation data of a land vehicle comprises at least one movement of the vehicle measured parallel to a direction perpendicular to a surface of the road (e.g. z-direction of vehicle on a z, y, z, plane coordinate).
Species II: An embodiment wherein a method for estimating navigation data of a land vehicle comprises at least one movement of the vehicle wherein the parameters comprise a width (L) of the road measured along a transverse direction (e.g. y-direction of vehicle on an z, y, z, plane coordinate) perpendicular to an average direction (Xr) of circulation of a land vehicle on the road
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different way of processing the sensor system data to generate input for control a power machine. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: these species pertain to a method for; estimating navigation data of a land vehicle using inertial data, and integrating with  parameters relating to a geometry and an orientation of a road travelled by the land vehicle such as to produce navigation data of the vehicle, searching these two distinct and separate species would add a burden to the Examiner. The burden requires separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Species is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/T.C.B./Examiner, Art Unit 3669     

/JESS WHITTINGTON/Examiner, Art Unit 3669